Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the Applicant’s Remarks filed on 12/14/2021. An interview held on March 18, 2022 resulted in amendments to dependent claims 20 and 29. Claims 1, 10, 13-18, 20, 22-26 and 29 are pending. Claims 2-9, 11-12, 19, 21 and 27-28 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with attorney Mark Kresloff on March 18, 2022.
The application has been amended as follows:
20.      (Currently Amended) The method of claim [[6]] 1, wherein the at least one TTI is determined based on higher layer signaling.

29.        (Currently Amended) The UE of claim [[21]] 10, wherein the at least one TTI is determined based on higher layer signaling.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Instant invention is directed towards facilitating downlink control channel for grant-free and grant-based UL transmission in a cellular environment. None of the prior art of record teaches or fairly suggests the claimed limitations, especially the “wherein the first ID is different from a second ID for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 10, 13-18, 20, 22-26 and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          
	/JASON E MATTIS/              Primary Examiner, Art Unit 2461